DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/28/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-7, the prior art discloses a method of manufacturing a semiconductor device as generally recited in independent claim 1 (see for example previous claim 8 rejection as for all the limitations common to claims 1 and 8). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising forming a conductive structure directly on an upper surface of the second insulating layer, the conductive structure extending through the opening.
Re claims 8-14, the prior art discloses a method of manufacturing a semiconductor device as generally recited in independent claim 8 (see for example previous claim 8 rejection). But the prior art either singly or in 
Re claims 15-20, the prior art discloses a method of manufacturing a semiconductor device as generally recited in independent claim 15 (see for example previous claim 15 rejection as for all the limitations common to claims 1 and 15). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising forming a conductive structure directly on the first surface of the first layer, the conductive structure extending through the opening, and after forming the redistribution layer, exposing the second surface of the first layer.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899